Order entered April 7, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00371-CV

                              IN RE JUAN MURRAY, Relator

                Original Proceeding from the 265th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F0055585-MR

                                         ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


       .


                                                    /s/   DAVID LEWIS
                                                          JUSTICE